Citation Nr: 0734287	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  04-31 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 40 percent prior to 
October 20, 2006, and a rating in excess of 90 percent from 
October 20, 2006, forward, for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel
INTRODUCTION

The veteran had active service from November 1942 to October 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2005 by the 
Department of Veterans Affairs (VA) Little Rock, Arkansas, 
Regional Office (RO).

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2007).

The Board notes that the veteran, in an April 2006 letter, 
appears to file claims for service connection for post-
traumatic stress disorder and shell fragment wound to the 
right arm.  Although an April 2006 RO letter references the 
claims, the record does not indicate that any action was 
taken.  These matters are REFERRED to the RO for the 
appropriate action.


FINDINGS OF FACT

1.  Prior to May 13, 2005, the veteran's hearing loss was not 
"profound" bilaterally and speech recognition ability was 
60 percent bilaterally.

2.  Effective May 13, 2005, the veteran's hearing loss was 
profound and speech recognition was poor.


CONCLUSION OF LAW

Prior to May 13, 2005, the criteria for a rating in excess of 
40 percent have not been met, but effective May 13, 2005, the 
criteria for a rating of 90 percent, but no higher, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.85, 4.486, Diagnostic Code 6100 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In September 2004, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Subsequently 
in May 2006, the veteran was provided notice of the 
disability rating and effective date regulations.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Although the May 2006 notice postdated the initial 
adjudication, the claim was subsequently readjudicated 
without taint from the prior decision, no prejudice has been 
alleged, and none is apparent from the record.  The VA has 
also done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical records, providing a personal hearing, and 
providing VA examinations.  Consequently, the Board finds 
that the claim is ripe for adjudication at this time.  

38 C.F.R. § 4.85 provides tables with which to determine the 
proper rating percentage for a veteran's hearing loss.  When, 
as in this case, the puretone threshold at each of the 4 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist determines a Roman 
numeral designation for the hearing impairment in each ear 
from either Table VI or Table VIA, whichever results in the 
higher numeral.  38 C.F.R. § 4.86.  Table VI is used to 
determine a Roman numeral designation (I through XI) based 
upon a combination of the percent of speech discrimination 
and the pure tone threshold average.  Table VIA is used to 
determine a Roman numeral designation (I through XI) based 
only on the puretone threshold average.  Table VII then 
provides a rating percentage based on the two designations.  
Application of these tables is mechanical; there is no 
discretion.  

The veteran's bilateral hearing loss is currently rated at 40 
percent prior to October 20, 2006, and 90 percent from 
October 20, 2006, forward.  Based on the evidence of record, 
a 90 percent rating, but no higher, is warranted effective 
May 13, 2005.  A rating in excess of 40 percent is not 
warranted prior to that date, however.  

A November 2004 VA audiological examination record notes that 
the veteran had speech recognition ability of 60 percent in 
each ear.  The veteran's average puretone thresholds were 70 
decibels in the right ear and 80 decibels in the left ear.  
After consideration of the designations provided in Tables VI 
and VIA, the highest rating available for the November 2004 
audiological results under Table VII is 40 percent.  

A May 2005 VA treatment record reports that the veteran's 
hearing acuity was significantly decreased since the November 
2004 assessment, and a March 2007 VA examination record also 
reports that the veteran's hearing was "much worse" than 
the hearing acuity reflected in the 2004 assessment.  
Treatment records dating from May 2005 forward report that 
the veteran had poor word recognition ability.  See May 2005 
and October 2006 VA treatment records (speech recognition 
ability was 24 percent in the right ear and 36 percent in the 
left ear); March 2007 VA examination record (speech 
recognition ability could not be tested).  The records also 
report that the veteran had "profound" hearing loss 
bilaterally at each decibel level, and although the May 2005, 
October 2006, and March 2007 records do not report identical 
audiogram results, the results are significantly similar with 
the average puretone thresholds generally higher than 80 
decibels in the right ear and 100 decibels in the left ear.  
Id.  Based on an application of Tables VI, VIA, and VII, the 
Board finds that a 90 percent rating, but no higher, is 
appropriate effective May 13, 2005, the date of the initial 
treatment record reporting the depreciation of hearing 
acuity.  


ORDER

Prior to May 13, 2005, a rating in excess of 40 percent is 
denied, but effective May 13, 2005, a rating of 90 percent, 
but no higher, is granted.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


